Citation Nr: 1029222	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a right pelvic 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1977 to December 1980 and in the United States Army 
Reserve from January 1982 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's claims of entitlement to service 
connection for a low back condition, residuals of a right hip 
fracture, and a right pelvic fracture.

As reported in a Board remand dated in June 2005, the Veteran 
filed his original claim in January 1998, and the RO issued a 
rating decision in October 1998 that denied the Veteran's claims 
for service connection for residuals of a right hip fracture, a 
right pelvic fracture, a low back condition and a right knee 
disability.  The Veteran submitted a statement, dated in August 
1999, providing the RO with more information regarding his 
medical records for all four of his conditions.  After attempting 
to obtain these records, the RO issued a rating decision in May 
2000.  A report of contact, dated in May 2001, indicated that the 
Veteran wished to obtain new medical records.

The RO then issued a rating decision in May 2002, denying the 
Veteran's claims because no new and material evidence had been 
submitted to reopen them.  In its June 2005 remand, the Board 
noted that the Veteran had timely submitted the information 
requested by the RO and that he had not surpassed the one-year 
period to make the most recent rating decision final.  See 38 
C.F.R. § 3.156 (2009).

The Veteran timely submitted a notice of disagreement in May 2003 
and timely perfected his appeal in March 2004.  The Veteran 
testified at a Central Office hearing in March 2005 with a 
Veterans Law Judge (VLJ) who is no longer employed by the Board.  
The Veteran was later afforded another Central Office hearing in 
May 2010, conducted by the undersigned VLJ.  Transcripts of both 
hearings have been associated with the claims folder.  

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, provided that, in the case of a claim for benefits 
denied or dismissed between July 14, 1999, and November 9, 2000, 
for the reason that it was found to be "not well grounded", VA 
should, upon the request of the claimant or on its own motion, 
order the claim readjudicated as if the denial or dismissal had 
not been made.  Pub. L. No. 106- 475, 114 Stat. 2096, 2099-2100; 
see VAOPGCPREC 03-2001 (Jan. 22, 2001).  Because the RO 
determined in the May 2000 rating decision in this case that the 
Veteran's claims were not well grounded, the Board has reviewed 
the Veteran's appeal of the claims "de novo", that is, without 
applying the requirement that new and material evidence be 
submitted to reopen claims which have been previously denied by a 
final decision.  See 38 U.S.C.A. § 7104; VAOPGCPREC 03-2001 (Jan. 
22, 2001); see 38 U.S.C.A. §§ 5108, 7105(c), 38 C.F.R. 
§ 3.156(a).

In its June 2005 remand, the Board also noted that, in an August 
1999 statement, the Veteran requested that his claim for service 
connection for his right knee be reconsidered but that the RO had 
not taken action on his request.  Accordingly, this issue was 
referred by the Board in June 2005 to the RO for adjudication.  
Nevertheless, this matter has yet to be addressed by the RO.  
Therefore, the issue of entitlement to service connection 
for a right knee disorder is again referred to the RO for 
appropriate action.

The Board also observes that, at his May 2010 hearing, the 
Veteran raised claims for entitlement to service connection for a 
gastrointestinal disorder (to include GERD (gastroesophageal 
reflux disease); gastritis; and a hiatal hernia) secondary to his 
taking pain medications and for a bowel/bladder disorder 
secondary to his now service-connected low back condition.  
These issues have not been adjudicated by the RO, and 
therefore, the Board does not have jurisdiction of them.  
They are referred to the RO for appropriate action.  

The issue of entitlement to service connection for a right pelvic 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been shown to have a low back condition, to 
include residuals of lumbar sprain with lumbar spondylosis, that 
is related to his military service.

2.  The Veteran has been shown to have a right hip condition, to 
include residuals of avascular necrosis of the femoral head, 
status post surgical total hip replacement, that is related to 
his military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a low 
back disorder, residuals of lumbar sprain with lumbar 
spondylosis, was incurred in active service.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2009).

2.  Resolving reasonable doubt in favor of the Veteran, a right 
hip disorder, to include residuals of avascular necrosis of the 
femoral head, status post surgical total hip replacement, was 
incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(b) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

In the decision below, the Board has granted the Veteran's claims 
for service connection for low back and right hip disorders, and 
therefore the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the appellant 
has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92. 

Factual Background

The service treatment records include an October 1977 enlistment 
examination report which showed no complaints or findings 
relevant to the Veteran's right hip, back, or pelvis.  Moreover, 
on the October 1977 Report of Medical History, the Veteran did 
not mention having, or having ever had, any right hip, back, or 
pelvis problems.  A January 1978 clinical record reveals that, in 
his fourth week of basic training, the Veteran complained of low 
back pain; he gave a history of being involved in a motor vehicle 
accident (MVA) 12 years earlier at which time he incurred a 
fractured pelvis.  Low back and mid-back pain was diagnosed.  A 
May 1978 health record notes that the Veteran sustained a fall on 
stairs; back tenderness was observed.  Also observed was 
tenderness over the iliac crest and the hip.  The diagnosis was 
hip contusion.  Another May 1978 health record shows back pain 
complaints for three days after lifting a locker.  Acute muscle 
spasm was diagnosed.  The Veteran also complained of back pain in 
June 1978; acute muscle spasm was again provided as the 
diagnosis.  A June 1978 clinical record includes a diagnosis of 
chronic low back pain for three months.  A March 1979 clinical 
record--physical therapy clinic note--shows that the Veteran 
complained of chronic low back pain and right hip pain for two 
weeks.  The Veteran gave a history of his involvement in an MVA 
"2 yrs ago" (the amount of time recorded may have been in error 
as "12 years" is more consistent with the Veteran's earlier 
assertions) with multiple fractures of the pelvis and dislocation 
of the hip.  Chronic pain from MVA was assessed.  A March 1979 
health record shows a diagnosis of low back pain and muscle 
spasms.  An October 1979 health record shows complaints of back 
pain and a diagnosis of musculoskeletal strain.  The Report of 
Medical Examination, dated in November 1980 in conjunction with 
the Veteran's separation from service, shows that clinical 
evaluation of the spine and other musculoskeletal areas was 
normal.  The Veteran denied having recurrent back pain.  

A Report of Medical Examination, dated in January 1982, conducted 
in conjunction with the Veteran's enlistment into the Army 
Reserve, shows normal clinical evaluation of his spine (and other 
parts of the musculoskeletal system).  He also denied having had 
swollen or painful joints and recurrent back pain.  While he did 
provide a history of broken bones, he did not specify which bones 
had been broken.  Other medical records associated with his 
Reserve duty, including the reports of examination in April 1986 
(quadrennial) and May 1989 (40+), are absent for clinical 
findings pertaining to the back and right hip.  

A February 1998 VA orthopedic examination shows that the Veteran 
provided a history of a 1976 pre-service MVA where he was treated 
for pelvic and hip fractures.  He added that he developed back 
pain as a result of walking, standing, and climbing.  Spine 
examination showed 40 degrees of flexion.  

A May 1998 VA general medical examination report shows a 
diagnosis of status post right hip replacement.  A December 1998 
private CT (computed tomography) report includes findings of 
lumbar spine spinal stenosis and multiple disc bulge.  Private 
MRI (magnetic resonance imaging) findings, dated in December 
1998, show degenerative disc disease of the lumbar spine.  
Another December 1998 private medical record notes that the 
Veteran's right hip was aspirated.  

On a July 1999 VA MRI report, the impression was considerable 
degenerative changes at the L2-3 level.  The radiologist 
commented, "In the absence of considerable degenerative disc 
disease of the lumbar spine the possibility that the changes at 
L2-3 relate to remote trauma should be considered."

The Veteran was afforded a VA examination in May 2009.  (The 
Board notes that the Veteran provided VA parts of this 
examination report in June 2010 without waiver of initial RO 
consideration.  These parts had before not been available to the 
Board for evidentiary review).  His claims folder was shown to 
have been reviewed by the examiner.  The examiner commented on 
multiple in-service findings regarding treatment for back pain.  

The Veteran complained of symptoms affecting his back since his 
military service.  He also provided a history of being involved 
in a 1976 MVA at which time he sustained pelvic fractures.  He 
added that these fractures had also affected his right hip.  He 
denied any specific back injury arising from this MVA.  

Examination of the Veteran revealed two right hip post-surgical 
scars; some right hip limitation of motion with complaints of 
pain was noted.  Right hip diagnoses of residuals of pelvic 
fracture bilateral pubic rami, right acetabulum and right iliac 
wing; and residuals of avascular necrosis of the femoral head, 
status post surgical total hip replacement, were rendered.  The 
diagnosis was residuals of lumbar sprain with lumbar spondylosis.  

Following examination of the Veteran, the VA examiner opined that 
the onset of the Veteran's low back pain was in the spring of 
1978.  He added that the Veteran had a locker fall on his back 
in-service.  The service treatment records thereafter showed 
continuing treatment for low back pain.  The examiner opined that 
the Veteran's low back condition was "at least as likely as not 
service connected."  The examiner also noted that based on the 
Veteran's provided history, physical examination, and review of 
the claims file, that the diagnoses pertaining to the right hip 
were "at least as likely as not service connected."  He noted 
that the Veteran's right hip and pelvic fractures had an onset in 
1976, prior to the Veteran's service.  The Board notes that this 
finding seems to be purely based on the history provided by the 
Veteran.  The examiner added that, nevertheless, service 
treatment records showed complaints of right hip pain in January 
and May 1978, as well as findings reflective of a right hip 
contusion in May 1978.  Right hip pain was also noted to have 
been demonstrated in March 1979.  Based on these findings, the 
examiner opined that it was at least as likely as not that an 
increase in the severity of the Veteran's right hip condition 
during service was beyond the natural progress of the disorder.  
The examiner added that he based this opinion in part on the lack 
of findings of pain at service entry, and upon a finding that the 
Veteran had "essentially recovered from his fracture" at that 
time.  

The Veteran testified before the undersigned in May 2010 that he 
was involved in a pre-service accident in 1976 when he was struck 
by an automobile.  He added that he injured his back in-service 
when a wall locker fell on his back.  See pages two and three of 
hearing transcript (transcript).  

Laws and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in the underlying disability 
during such service, unless clear and unmistakable evidence shows 
that the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, 
requiring that the pre-existence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A finding of aggravation 
is not appropriate in cases where the evidence specifically shows 
that the increase is due to the natural progress of the disease.  
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

Low Back Disorder

After carefully reviewing the record, the Board finds that the 
evidence supports the claim for service connection for a low back 
condition which was diagnosed as residuals of lumbar sprain with 
lumbar spondylosis on the May 2009 VA examination report.  
Concerning this, the Board notes that because no low back 
condition was noted on the service entrance examination in 
October 1977, the Veteran is presumed under the law to have been 
in sound condition regarding his low back.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

Service treatment records from the period of active duty show 
multiple findings of complaints of back pain and medical findings 
of low back pain and acute muscle spasm after the Veteran fell on 
stairs and lifted a locker in May 1978.  Thereafter in 1979, the 
Veteran was seen for chronic low back pain and muscle spasms with 
a diagnosis of musculoskeletal strain in October 1979.  

Although there is then an 18 year gap without medical evidence of 
a diagnosis of a low back condition, including on reports of 
examinations conducted during the Veteran's service in the Army 
Reserve, the Board finds that there is competent lay evidence of 
continuity of symptomatology given the Veteran's assertions of 
having low back pain that began during service and has continued 
ever since.  His lay assertions are of sufficient detail to 
establish a continuity of low back symptomatology following 
service.  In this regard, lay evidence is one type of evidence 
that must be considered, if submitted, when a Veteran seeks 
disability benefits, and competent lay evidence can be sufficient 
in and of itself for proving the existence of a chronic disease.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 
38 C.F.R. §§ 3.303(a), 3.307(b).  

The Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan, 451 F.3d at 1336.  Concerning 
the latter, the Board finds the Veteran's assertions and 
testimony as to continued back pain over the years to be credible 
in this case despite the lack of complaints or findings on the 
separation examination and on three examinations conducted in the 
1980s during his service in the Army Reserve.  The documented 
complaints of low back pain resume in 1998, and the Board finds 
persuasive the July 1999 VA MRI report, on which the radiologist 
commented, "In the absence of considerable degenerative disc 
disease of the lumbar spine the possibility that the changes at 
L2-3 relate to remote trauma should be considered."  This 
finding lends some support to the Veteran's complaints in service 
of back pain following a fall on stairs and after lifting a 
locker.

In addition to finding the Veteran's lay assertions as to 
continuity of symptomatology credible, the Board notes that there 
is also medical evidence in this case linking a current back 
disorder to active duty.  On examination in May 2009, the VA 
examiner opined that that the Veteran had a low back condition 
which was at least as likely as not "service connected," i.e., 
related to the Veteran's military service.  Thus, given the 
competent medical evidence linking the current lumbar sprain 
residuals with lumbar spondylosis to the Veteran's active 
military service, service connection is warranted on this record.  
In this regard, despite the separation examination report in 
November 1980 and the three examination reports from the Army 
Reserve in the 1980s which showed no complaints or findings of a 
back disorder, the Board finds the Veteran's lay assertions of 
continuity of symptomatology and the May 2009 VA examiner's 
opinion sufficient to place the evidence in approximate balance 
as to whether the current back disorder was a chronic condition 
which had its onset on active duty.  Moreover, the medical 
opinion supports the lay evidence in this regard because it 
essentially states that the current back disorder is as likely 
the result of a back injury in service as it is to some other 
cause or factor.  Therefore, reasonable doubt will be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 54.

Accordingly, the appeal of this issue must be allowed.  

Right Hip Disorder

The Board also finds that the currently diagnosed right pelvic 
fracture residuals and residuals of avascular necrosis of the 
femoral head with status post surgical total hip arthroplasty as 
likely as not are related to the Veteran's period of active 
service.  Concerning this, the Board first points out that the 
October 1977 induction/enlistment examination report showed that 
"other musculoskeletal" (not including the spine) as well as 
the lower extremities were clinically evaluated as normal, and 
there was no notation regarding any right hip problems.  
Therefore, the presumption of soundness applies in this case as 
to a right hip disorder.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

In this case, there is insufficient evidence to show that a right 
hip disability clearly and unmistakably preexisted service and 
was not aggravated therein.  Although during service, the Veteran 
reported preservice injuries to his right hip in a motor vehicle 
accident twelve years earlier and examiners made notations of 
"EPTS" (existed prior to service) concerning a fractured right 
pelvis and dislocated right hip, the Board notes that there is no 
pre-service medical evidence on file showing the specific nature 
of a right hip disability prior to active service.  Nevertheless, 
a January 1978 Clinical Record shows that the examiner reviewed 
an x-ray and the impression was "old central f[racture] 
dislocation [right] hip."  
However, even if the lay history during service and the x-ray 
finding were sufficient to constitute clear and unmistakable 
evidence of a pre-existing right hip injury, the Board notes that 
the second part of the test to rebut the presumption of sound 
condition certainly is not met in this case.  The service 
treatment records show that the Veteran was seen with complaints 
of right hip pain several times during service, and the VA 
examiner in May 2009 opined that, based on the Veteran's provided 
history, physical examination, and review of the claims file, the 
current diagnosis pertaining to the right hip, i.e., residuals of 
avascular necrosis of the femoral head, status post surgical 
total hip arthroplasty, was "at least as likely as not service 
connected."  He noted that the Veteran's right hip and pelvic 
fractures had an onset in 1976, prior to the Veteran's service.  
The examiner added that, nevertheless, service treatment records 
showed complaints of right hip pain in January and May 1978, as 
well as findings reflective of a right hip contusion in May 1978.  
Right hip pain was also noted to have been demonstrated in March 
1979.  Based on these findings, the examiner opined that it was 
at least as likely as not that an increase in the severity of the 
Veteran's right hip condition during service was beyond the 
natural progress of the disorder.  The examiner added that he 
based this opinion in part on the lack of findings of pain at 
service entry, and upon a finding that the Veteran had 
"essentially recovered from his fracture" at that time.  

Based on this evidence, the Board finds that there is no clear 
and unmistakable evidence to show that a pre-existing right hip 
injury was not aggravated during active duty.  Rather, the 
evidence shows that there was aggravation beyond the natural 
progress of the disorder.  Thus, the presumption of soundness 
cannot be rebutted, and the Board must find, as a matter of law, 
that a right hip disability did not preexist the Veteran's period 
of service.  Therefore, the issue is whether a right hip disorder 
was incurred during the Veteran's active service.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection based 
on aggravation are converted into claims for service connection 
based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

In order to grant service connection on a direct or 
"incurrence" basis, the Board must apply the preponderance of 
the evidence standard, resolving reasonable doubt in favor of the 
Veteran should the evidence be in equipoise as to any material 
issue.  Although the May 2009 VA examiner stated his opinions in 
terms of aggravation of a preservice injury, he nevertheless 
clearly indicated that the current diagnosis of residuals of 
avascular necrosis of the femoral head, status post surgical 
total hip arthroplasty, was "at least as likely as not service 
connected."  This opinion essentially means that the current 
right hip disorder is as likely the result of disease or injury 
in active service as it is to some other cause or factor, and 
such an opinion is enough to place the evidence in equipoise as 
to whether the current disorder is the result of injury or 
disease incurred in service.  

The examiner based his opinion on aggravation of preservice hip 
injury because of the factual history of such which is not in 
dispute.  However, given that the evidence in this case is not 
adequate to meet the formidable evidentiary standard of clear and 
unmistakable evidence to rebut the presumption of soundness, the 
Board concludes, as a matter of law, that service connection must 
be based on service incurrence.  See Wagner v. Principi, 370 F.3d 
1089, 1094-1096 (Fed.Cir. 2004) (indicating that, in cases where 
the presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).  Based on the May 2009 VA examiner's opinion, the 
Board resolves reasonable doubt and finds that a current hip 
disability, diagnosed on the May 2009 VA examination as residuals 
of avascular necrosis of the femoral head, status post surgical 
total hip arthroplasty, warrants service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Accordingly, the appeal of this issue must be allowed.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a low back disorder, to include 
lumbar sprain residuals with lumbar spondylosis, is granted.

Service connection for a right hip disorder, to include residuals 
of avascular necrosis of the femoral head, status post surgical 
total hip arthroplasty, is granted.


REMAND

As indicated in the Introduction, the claim concerning 
entitlement to service connection for a right pelvic fracture was 
most recently remanded in June 2005.  Unfortunately, the ordered 
development remains to be completed.  Accordingly, another remand 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's June 2005 remand sought, in part, to obtain certain 
evidence.  In pertinent part, the AMC was instructed to request 
the Veteran's medical records from the 121st Army General 
Hospital in Seoul, Korea, for the years 1980 to 1997.  This 
search is not shown to have been sufficiently completed.  

While the National Personnel Records Center (NPRC) informed VA in 
March 2008 that records from this medical facility were not 
available for the year 1995, and while the AMC, in June 2009, 
again sought these records (from 1980 to 1995), a response has 
yet to be received from the appropriate records repository 
indicating that these medical records are not available.  They 
should therefore again be sought.  See 38 C.F.R. § 3.159(c)(2) 
(2009).  

The record shows that the Veteran has claimed to have been 
involved in a pre-service MVA accident, at which time, in 
pertinent part, he suffered a fractured pelvis.  Since a pelvic 
disorder was not shown on the entrance examination report, the 
Veteran is presumed sound as to a pelvic disability and whether 
there is clear and unmistakable evidence to rebut the presumption 
of soundness is an adjudicatory matter for the RO to determine.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the 
presumption of sound condition under section 1111 of the statute 
for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003); see Wagner v. Principi, 370 F.3d 1089, 
1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is that 
claims for service connection based on aggravation are converted 
into claims for service connection based on service incurrence).

The Board also observes that on the May 2009 VA examination 
report, the examiner rendered a diagnosis of residuals of pelvic 
fracture bilateral pubic rami, right acetabulum and right iliac 
wing.  The examiner stated the opinion that this diagnosis was at 
least as likely as not service connected.  However, it is not 
clear from the report whether this diagnosis constitutes a 
current disability separate and apart from the residual hip 
disability for which the Board has granted service connection in 
its decision above.

A remand is therefore necessary to afford the Veteran a VA 
examination and opinion.  38 C.F.R. § 3.159(c)(4)(i).  Such 
assistance includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO/AMC should again request the 
Veteran's medical records from the 121st 
Army General Hospital in Seoul, Korea for 
the years 1980 to 1997.  Efforts to obtain 
these records should only end if they do 
not exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
If the records are unavailable, the claims 
file must be properly documented as to the 
unavailability of these records.  The 
Veteran should be notified of the RO's 
attempts to locate this named records as 
well as any further action to be taken.

2.  The RO/AMC should thereafter schedule 
the Veteran for an appropriate VA 
examination to determine the nature of a 
current pelvic disorder, if any, that is 
separate from the hip disability, to 
include residuals of avascular necrosis of 
the femoral head, status post surgical 
total hip arthroplasty, which is now a 
service-connected disability.  The claims 
folder, to include all evidence added to 
the record and a copy of this REMAND, 
should be made available to the examiner in 
conjunction with the examination.  

Specifically, the examiner should note that 
the May 2009 VA examiner rendered a 
diagnosis of residuals of pelvic fracture 
bilateral pubic rami, right acetabulum and 
right iliac wing, but it is unclear from 
the examination report whether this 
diagnosis results in residual disability 
currently that is separate and distinct 
from residuals of avascular necrosis of the 
femoral head, status post surgical total 
hip arthroplasty.  If so, the examiner 
should render an opinion as to whether this 
current residual disability, based on 
review of all the evidence of record 
especially the service treatment records, 
is the result of a disease or injury 
incurred or aggravated in service.  

All opinions expressed should be supported 
by reference to pertinent evidence and 
should include responses to the following 
questions:

a.  State the diagnoses of all the 
Veteran's current pelvic disorders as 
precisely as possible.

b.  For each current pelvic disorder, state 
a medical opinion as to the time of initial 
onset of the disorder.

c.  If the time of onset of any of the 
Veteran's current pelvic disorders was 
prior to his active service (December 1977 
to December 1980), respond to each of the 
following questions:  

(1)  Other than history provided by the 
Veteran, what medical evidence on file 
supports a finding of a pre-existing pelvic 
disorder?  

(2)  Was there an increase in the severity 
of disability during active service; and 
(3)  If there was an increase in the 
severity of disability, was the increase 
beyond the natural progress of the 
disorder?

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  The Veteran is hereby notified that it 
is his responsibility to report for a VA 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall.

5.  After completing the required actions, 
and after conducting any additional 
development necessary based on the 
information obtained, the RO should 
readjudicate the Veteran's claim concerning 
entitlement to service connection for a 
pelvic disorder.  If the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC)  
and given an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


